DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 32-48 (now claims 31-47) in the reply filed on April 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 31, in line 13, it is unclear as to whether the “signal light” is referring to the same “signal light” recited in line 11 of claim 31 or referring to different “signal light”.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34, 37-39, 43 and 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US Pub No. 2014/0376001).
With regards to claim 31, Swanson discloses a photonic integrated circuit (PIC), comprising:
a semiconductor substrate configured for being disposed adjacent an anatomical structure (paragraphs [0006], [0064], [0099], [0130], [0149], [0187], referring to the one or more photonic integrated circuits (PICs) which are constructed using semiconductor materials/substrate; Figures 2, 33a,b,c, note in Figures 33a,b,c,, the PIC can be located in an optical probe, such as a guidewire, catheter, endoscope, etc, which would be disposed adjacent an anatomical structure); 
an optical source (i.e. “Transmit Laser”) monolithically integrated with the substrate, the optical source configured for generating sample light (paragraph [0066], Abstract; paragraphs [0074], [0130], referring to the monolithic integration of the elements into the PIC; Figures 2 and 5); 
an output port monolithically integrated with the substrate, the output port optically coupled to the optical source for emitting the sample light into the anatomical structure, such that the sample light is scattered by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure (paragraphs [0066]-[0067], referring to the couplers which couples light to/from a sample; paragraphs [0078], [0080], referring to the 1D surface grating couplers which may be used to direct (couple) light off of the PIC; paragraphs [0074], [0130], referring to the monolithic integration of the elements into the PIC; Figures 2 and 5); 
an input port monolithically integrated with the substrate, the input port configured for receiving the signal light from the anatomical structure (paragraph [0068], referring to the couplers which receive the reflected light from the sample; paragraphs [0080], referring to the 2D surface grating couplers which are used to receive reflected light; paragraphs [0074], [0130], referring to the monolithic integration of the elements into the PIC; Figures 2 and 5); and 
an optical detector (i.e. photo-detector configuration) monolithically integrated with the substrate, the optical detector optically coupled to the input port for detecting physiological-encoded signal light and generating a physiological-encoded electrical signal (paragraphs [0069]-[0071], [0079], referring to the sample light from the receiver coupler being directed to a photo-detector configuration, wherein output from the photo-detector is directed into an electrical processing module; paragraphs [0074], [0130], referring to the monolithic integration of the elements into the PIC; Figures 2 and 5).
	With regards to claim 32, Swanson discloses that the signal light received by the input port is created from the sample light emitted by the optical source (paragraphs [0066]-[0068], Figures 2, 5, referring to light being coupled to/from the sample, wherein the reflected light is thus created from the sample light emitted by the transmit laser to the sample).
With regards to claim 33, Swanson discloses that the signal light received by the input port is created from sample light generated by an external optical source (paragraphs [0075], [0084], [0099], referring to the tunable laser being external to the PIC). With regards to the sample light being generated by an optical source specifically of “another PIC”, Examiner notes that the limitation is directed to an intended use of manner of operating the claimed PIC/apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the input port receives the signal light created from sample light generated by an external optical source, the input port is capable of receiving the signal light from any external optical source, including an optical source of another PIC.  
	With regards to claim 34, Swanson discloses that their PIC further comprises an optical waveguide monolithically integrated with the substrate, the first optical waveguide optically coupled to the optical source for propagating the sample light within the substrate, wherein optical source is an edge-emitting optical source configured for emitting the sample light within the optical waveguide in a direction along a plane of the substrate (paragraphs [0086], [0099], [0148], [0167], [0173]-[0174], referring to coupling output light into waveguides; Figures 2, 5, 30-31, note that, for example, in Figure 5, the transmit laser is along the edges of the PIC, and is thus considered an “edge-emitting” optical source).
	With regards to claim 37, Swanson discloses that their PIC further comprising a waveform generator monolithically integrated with the substrate, the waveform generator configured for outputting an electrical drive signal, wherein the optical source is electrically coupled to the waveform generator for receiving the electrical drive signal, such that the optical wavelength of the sample light is varied (paragraphs [0093]-[0098], [0116], [0119]; Figure 9, note that the frequency shifter, gain/power control, etc, serve as a waveform generator that can vary the optical wavelength of the sample light).
	With regards to claim 38, Swanson discloses that the PIC further comprises a temperature controller monolithically integrated with the substrate, the temperature controller configured for maintaining the optical source at a baseline operating temperature (paragraph [0155], referring to the heat sink and thermal coupler, wherein the heat sink, which is a known component in the art that increases the heat flow away from a hot device, would serve as a temperature controller; Figure 26).
	With regards to claim 39, Swanson discloses that the optical source is configured for generating the sample light by initially generating source light, the PIC further comprising an optical beam splitter monolithically integrated with the substrate, the optical beam splitter optically coupled to the first optical waveguide for splitting the source light into the sample light and reference light (paragraphs [0138]-[0139], [0163], [0173], [0174], referring to the light being coupled to a power splitter which directs light via optical waveguides to phase shifters; Figures 2, 528, 30c, note in Figure 2, for example, the 90/10 splitter serves as an optical beam splitter); an optical delay line monolithically integrated with the substrate, the optical delay line optically coupled to the optical beam splitter for delaying the propagation of the reference light (paragraphs [0060], [0081], [0091], [0147]-[0148], [0180]-[0182], referring to the reference-arm delay line); and an optical beam combiner monolithically integrated with the substrate, the optical beam combiner optically coupled to the input port and the optical delay line for combining the signal light and the reference light into an interference light pattern, and wherein the optical detector is optically coupled to the optical beam combiner for detecting the signal light with the interference light pattern (paragraphs [0084]-[0085], [0181], for example, referring to light coupled back into the phased array is combined with an MMI coupler with light passing through the reference arm delay into a detector; Figures 2, 5, 31).  
	With regards to claim 43, Swanson discloses that the PIC further comprises processing circuitry monolithically integrated with the substrate, the processing circuitry electrically coupled to the optical detector for processing the electrical signal (paragraphs [0007], [0060], [0070], [0076], [0079], [0084], [0089], [0091], referring to the detection system including electrical signal processing).
	With regards to claim 45, Swanson discloses that the output port is configured for emitting the sample light into the anatomical structure from a planar surface of the substrate, and the input port is configured for receiving the signal light from the anatomical structure at the planar surface of the substrate (paragraphs [0171]-[0172], Figures 33 a,b).
	With regards to claim 46, Swanson discloses that the output port is configured for emitting the sample light into the anatomical structure in a direction perpendicular to the planar surface of the substrate, and the input port is configured for receiving the signal light from the anatomical structure in a direction perpendicular to the planar surface of the substrate (paragraphs [0171], [0172]; Figures 33a,b, note that in Figure 33, the ports are configured to emit/receive light in a direction perpendicular to the planar surface of the substrate).
	With regards to claim 47, Swanson discloses that the substrate is composed of silicon (paragraph [0064], referring to the PIC being constructed using Silicon (Si)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 34 above, and further in view of Frankel et al. (US Pub No. 2016/0238793).
	With regards to claim 35, as discussed above, Swanson meets the limitations of claim 34.  However, they do not specifically disclose that the optical source comprises a distributed feedback (DFB) laser.
	Frankel et al. discloses an electro-optical system which may include a photonic integrated circuit wherein an optical wave may be transmitted using a distributed feedback (DFB) laser (paragraph [0035]).  A distributed feedback laser may include a gain section waveguide surrounded by one or more Bragg grating-based distributed feedback elements and/or mirror reflectors, wherein, by using multiple reflections, the distributed feedback laser may produce a resonant cavity that supports laser action when combined with light amplification within the gain section (paragraph [0035]).  The optical wave may be directed to the optical structure in the photonic integrated circuit at a substantially vertical orientation (paragraph [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the optical source of Swanson comprise a distributed feedback (DFB) laser, as taught by Frankel et al., in order to provide the ability to produce a resonant cavity that supports laser action when combined with light amplification and allow light to be directed at a substantially vertical orientation (paragraph [0035]).  

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 31 above, and further in view of Nagarajan (US Pub No. 2006/0093369).
With regards to claim 36, as discussed above, Swanson meets the limitations of claim 31.  However, though Swanson discloses that each of the output port and the input port comprises a coupler (see Figures 2 and 5), they do not specifically disclose that the coupler is a diffraction grating coupler.
Nagarajan discloses a photonic integrated circuit (PIC) that employs a diffraction grating coupler as the coupler in the PIC (paragraphs [0031]-[0033]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the coupler of Swanson with a diffraction grating couple, as taught by Nagarajan, as the substitution of one known coupler for another yields predictable results (i.e. provide coupling of light) to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 39 above, and further in view of Houser et al. (“Balanced detection technique to measure small changes in transmission”, 1994).
With regards to claim 40, as discussed above, Swanson meets the limitations of claim 39. Further, Swanson discloses wherein the optical detector is a balanced optical detector comprising an optical beam splitter configured for splitting the interference light pattern into a first and second phase-delayed interference light patterns (paragraphs [0073], [0186], referring to the dual-balanced I and Q channels (i.e. dual-balanced I/Q receiver/detector, wherein, as seen in Figures 3 and 32, for example, the received light is split), first and second pixel arrays for detecting the first and second phase-modulated interference light patterns (see Figure 32, note that the array of photodetectors on the left side of the detector). 
However, they do not specifically disclose that the balanced optical detector further comprises an arithmetic unit for subtracting the first and second phase-moudlated interference light patterns to extract an alternating current (AC) component of the interference light pattern, wherein the signal light is detected in the AC component of the interference light pattern.  
Houser et al. disclose a balanced detection circuit that has been designed and built that cancels the photocurrent to the first order (pg. 1059, right column, first full paragraph).  The probe beam is split into a sense beam and a reference beam, and a separate photodiode is used to measure each (pg. 1059, right column, first full paragraph).  The two photocurrents are subtracted to eliminate the common signal and converted to a voltage by a transimpedance amplifiers, all on one circuit board, shown in Figure 1 (Abstract; pg. 1059, right column, first full paragraph, note that the circuit therefore includes circuitry (i.e. “arithmetic unit” for performing the subtraction of the two signals, wherein the resulting current (i.e. photodiode current) from the subtraction which removes the common signal would inherently correspond to AC components); Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the balanced optical detector of Swanson further comprise an arithmetic unit for subtracting the first and second phase-modulated interference light patterns to extract an alternating current (AC) component of the interference light pattern, wherein the signal light is detected in the AC component of the interference light pattern, as taught by Houser et al., in order to eliminate the common signal (Abstract).

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 43 above, and further in view of Terry (US Pub No. 2005/0049470).
With regards to claim 44, as discussed above, Swanson meet the limitations of claim 43.  Swanson further discloses that the electrical signal comprises a plurality of optical frequencies (paragraphs [0093]-[0098], [0116], [0119]; Figure 9). 
However, Swanson does not specifically disclose that the processing circuitry is configured for processing the electrical signal by transforming the electrical signal from a frequency domain representation to a time domain representation.
Terry discloses that time domain optical signals (i.e. time domain plethysmographic signals) may be processed via complex FFT processing module, wherein the module outputs spectral domain signals (i.e. frequency domain signals) which can undergo further processing to (paragraphs [0036]-[0039]). Transforming signals from a first domain to a plurality of different signal domain provides a corresponding plurality of transformed signals which can be used as an input for a neural network for classification (Abstract). 
Before the effective filing date, it would have been obvious to oen of ordinary skill in the art to have the processing circuitry of Swanson be further configured for processing the electrical signal by transforming the electrical signal from a frequency domain representation to a time domain representation, as taught by Terry, in order to obtain transformed signals which can be used as an input for a neural network for classification of the signals (Abstract).  

Allowable Subject Matter
Claims 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 41, the prior art does not teach or suggest the PIC further comprising another optical beam splitter which is configured for splitting the reference light into the reference light and normalizing light and a normalizing optical detector monolithically integrated within the substrate, the normalizing optical detector configured for detecting the normalizing light and generating a normalizing electrical signal.  Claim 42 is indicated as allowable due to its dependency on claim 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swanson (US Patent No. 10,969,571) discloses a SS-OCT endoscopic system wherein a photonic array is used to implement the mode selective coupler function electronically, wherein detector arrays include aphotonic integrated circuits having arrays of surface grating couplers (column 6, lines 38-57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793